DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 4/9/2020 and 05/09/2019 are considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-6, and 8 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Challenger (US 5870026), hereinafter ‘Challenger’.

Regarding Claims 1 and 6, Challenger teaches a device for measuring wear, comprising: a slip ring (Col. 4, Lines 46-49 face 34 in use is intended to contact a commutator or other rotating component of an electrical machine; electrical machine comprising the device of Claim 6 disclosed in Abstract); a carbon brush (Fig. 1, brush B) that is arranged in a displaceable manner along a direction of displacement and is pre-stressed in sliding contact with the slip ring (Col. 4, Lines 52-54 a spring-loaded or other holder typically is used to retain brush B in an appropriate position relative to the rotating element of the machine); an indicator material (Fig. 1, 22 rod) that extends in, on or adjacent to the carbon brush along the direction of displacement and is connected to the carbon brush such that said indicator material moves together with the carbon brush at least in relation to the direction of displacement, wherein the indicator material is pre-stressed in sliding contact with the slip ring (Fig. 1, showing rod displaced in the carbon brush B and connected to B via 26, 18, 30; displaced along L direction shown in Fig. 1; Col. 5, Lines 2-4 rod 22 is substantially flush with face 34); an insulator (Fig. 1, 70) that is arranged between the carbon brush and the indicator material and that electrically insulates the carbon brush from the indicator material (Fig. 1, 70 shown between 22 and B; Col. 5, Lines 37-39); and a resistance measuring device (Fig. 1, 18 processing equipment) that measures a resistance between two measuring points, at least one section of the indicator material and a section of the slip ring being between said two measuring points (Col. 5, Lines 54- Col. 6, Line 9 equipment 18 measures voltage detected across rod 22 and the rotating component of the machine based on resistance change proportional to length of indicator material rod 22, signal wire 26 likewise may be connected to equipment 18, such equipment similarly may detect and utilize the voltage V.sub.S existing across rod 22 and the rotating component), wherein a specific resistance of the indicator material is greater than a specific resistance of the carbon brush (Col. 5, Lines 14-16).
Regarding Claim 2, Challenger further discloses wherein a length of the carbon brush along the direction of displacement is determined by the measured resistance (fig. 2, rod 104 is composed of multiple segments 108 having different resistances. Col. 6, Lines 30-44 Measurement by 18 will remain approximately constant until segment 108B, for example, is completely eroded, after which its value will change measurably. Similarly, when segment 108A erodes entirely, voltage V.sub.S will again experience a measurable change. If the lengths of the segments 108 are known or determinable, these step-wise modifications of voltage V.sub.S provide incremental information concerning the overall length of rod 104).

Regarding Claim 4, Challenger further discloses wherein at least one section of the carbon brush is additionally between the two measuring points (fig. 2, rod 104 is composed of multiple segments 108 having different resistances. Col. 6, Lines 30-44 Measurement by 18 will remain approximately constant until segment 108B, for example, is completely eroded, after which its value will change measurably).

Regarding Claim 5, Challenger further discloses wherein one of the measuring points is arranged on an end of the indicator material that is remote from the slip ring (Fig. 1, at point A), and the other measuring point is arranged on an end of the carbon brush that is remote from the slip ring or on an electrical conductor to the carbon brush (Fig. 1, electrical conductor at shunt 30; Col. 4, Lines 39-43 shunt 30, usually a stranded copper wire which functions as the primary output lead for brush B. One or more additional shunts may be incorporated into brush B if appropriate, as is true for conventional current-carrying brushes).

Regarding Claim 8, Challenger further discloses wherein the indicator material extends through the carbon brush (Fig. 1, 22 extends through B).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Challenger (US 5870026), hereinafter ‘Challenger’.

Regarding Claim 3, Challenger discloses rod 22 is formed of material having a significantly higher electrical resistance (e.g. ten to twenty times in some embodiments) than the remainder of brush B (Col. 5, Lines 14-16), however fails to explicitly disclose wherein the specific resistance of the indicator material is at least one hundred times greater than the specific resistance of the carbon brush.  Nonetheless, modifying Challenger to have the relative See MPEP 2144.05(ii).  It would have thus have been obvious to optimize the electrical resistance of the rod material in Challenger because such optimization would be routine skill in the art to maximize the performance of the known art structures.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Challenger (US 5870026), hereinafter ‘Challenger’, and further in view of Bollwerk et al. (US 20070138899), hereinafter ‘Bollwerk’.

Regarding Claim 7, Challenger fails to explicitly disclose a motor vehicle comprising an electric machine according to Claim 6. 
Bollwerk teaches a device for detecting wear of a carbon brush system of a drive system in a motor vehicle (Abstract).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date to combine and provide the electric machine to be used in a motor vehicle for the benefit of detecting the amount of wear on the carbon brush drive system (drive circuit) of an electrically commutated d.c. motor, used for example in the form of a pump motor in a motor vehicle as taught by Bollwerk in the Abstract.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Challenger (US 5870026), hereinafter ‘Challenger’, and further in view of Baempfer et al. (US 7362029), hereinafter ‘Baempfer’.

Regarding Claim 9, Challenger teaches a carbon brush arranged in a displaceable manner along a direction of displacement and being pre-stressed in sliding contact with the slip ring; and an indicator material that extends in, on or adjacent to, the carbon brush (Col. 4, Lines 52-54 a spring-loaded or other holder typically is used to retain brush B in an appropriate position relative to the rotating element of the machine; Fig. 1, Brush B and rod 22 as indicator material).
Challenger fails to explicitly disclose a plurality of carbon brushes.
Baempfer teaches a fuel pump comprising an electric motor of a motor vehicle which has a commutator having a plurality of carbon brushes (Fig. 1, plurality of carbon brushes 11 prestressed by spring elements; Col. 2, Lines 51-53) covering a plurality of laminates in order to distribute electrical power by the carbon brush to the laminates for the benefit of ensuring the longest possible service life of the carbon brushes even with voltages higher than 12 volts (Col. 1, Lines 38-50).
Therefore it would have been obvious to one having ordinary skill in the art to combine and provide a plurality of carbon brushes covering a plurality of laminates in order to distribute electrical power by the carbon brush to the laminates for the benefit of ensuring the longest possible service life of the carbon brushes even with voltages higher than 12 volts as taught by Baempfer in Col. 1, Lines 38-50 and Col. 2, Lines 51-53.
Further Challenger discloses the claimed invention except for the plurality of carbon brushes.  It would have been obvious to one with ordinary skill in the art at the time of the invention, to provide more than one carbon brush, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Benis Co., 193 USPQ 8.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESA ALLGOOD whose telephone number is (571)270-5811. The examiner can normally be reached M-F 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALESA ALLGOOD/Primary Examiner, Art Unit 2868